Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chaimov et al (US 2016/0095171) discloses calibration of an RF processing system.  Ottaway (US 2004/0016744) discloses RF energy conveyor oven.
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-20 is indicated because the prior art of record does not show or suggest a controller configured to determine an initial estimated mass of a load that is proximate to the electrode based at least on the at least one current variable component value of the at least one variable impedance network, to determine one or more desired signal parameters for the RF signal, including a desired RF power level, based on at least the estimated mass of the load, to control the RF signal source to supply an initial-mass-estimate-based RF signal with the one or more desired signal parameters, to determine a rate of change of a parameter of the RF signal source while the initial-mass-estimate-based RF signal is supplied, to determine a refined estimated mass of the load based on at least the rate of change of the parameter, to determine one or more refined signal parameters for the RF signal based on at least the refined estimated mass of the load, and to control the RF signal source to supply a refined-mass-estimate-based RF signal with the one or more refined signal parameters, wherein the parameter is selected from a group consisting of: an S11 parameter, a voltage standing wave ratio, and a reflected power of the RF signal as recited in claims 1-8; a controller configured to determine an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 16, 2021